UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4406


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSEPH IRA PATTERSON, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:05-cr-00196-1)


Submitted:   October 23, 2014              Decided:   November 4, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Acting Federal Public Defender, Jonathan D.
Byrne, Appellate Counsel, Mary Lou Newberger, Assistant Federal
Public Defender, Charleston, West Virginia, for Appellant. R.
Booth Goodwin II, United States Attorney, Joseph F. Adams,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph        Ira     Patterson,          III,      appeals       from    his

thirty-month sentence entered pursuant to the revocation of his

supervised       release.         On     appeal,      Patterson      argues    that    his

sentence is longer than necessary to address the purposes of

supervised release, was improperly based upon the seriousness of

his criminal conduct while on supervised release, and is, thus,

plainly unreasonable.            We affirm.

             “A district court has broad discretion when imposing a

sentence        upon     revocation       of       supervised    release.”        United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                               We will

affirm a sentence imposed after revocation of supervised release

if    it   is    within     the    applicable         statutory      maximum    and    not

“plainly unreasonable.”                United States v. Crudup, 461 F.3d 433,

438 (4th Cir. 2006).             In exercising its discretion, the district

court “is guided by the Chapter Seven policy statements in the

federal    Guidelines       manual,       as    well    as    the   statutory     factors

applicable to revocation sentences.”                   Webb, 738 F.3d at 641.

             “Chapter       Seven        instructs       that,      in    fashioning     a

revocation sentence, ‘the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a

limited degree, the seriousness of the underlying violation and

the   criminal         history    of    the    violator.’”          Id.   (quoting    U.S.

Sentencing Guidelines Manual ch. 7, pt. A(3)(b) (2012)).                                In

                                               2
determining the length of a sentence imposed upon revocation of

supervised      release,        18    U.S.C.      § 3583(e)       (2012)      requires     a

sentencing court to consider all but two of the factors listed

in 18 U.S.C. § 3553(a) (2012).                   One of the excluded factors is

the need for the sentence “to reflect the seriousness of the

offense, to promote respect for the law, and to provide just

punishment for the offense.”                18 U.S.C. § 3553(a)(2)(A), Crudup,

461 F.3d at 439.          We have recognized that “[a]lthough § 3583(e)

enumerates the factors a district court should consider when

formulating       a     revocation      sentence,         it     does   not        expressly

prohibit a court from referencing other relevant factors omitted

from the statute.”            Webb, 738 F.3d at 641.              As long as a court

does not base a revocation sentence predominately on the omitted

§ 3553(a)(2)(A) factors, “mere reference to such considerations

does not render a revocation sentence procedurally unreasonable

when    those     factors        are    relevant         to,     and    considered        in

conjunction with, the enumerated § 3553(a) factors.”                                 Id. at

642.

            A revocation sentence is substantively reasonable if

the    district       court   states    a   proper       basis    for   concluding       the

defendant     should      receive      the       sentence      imposed,       up    to   the

statutory maximum.            Crudup, 461 F.3d at 440.             Only if a sentence

is found procedurally or substantively unreasonable will this

court     “then        decide        whether       the      sentence       is        plainly

                                             3
unreasonable.”        Id. at 439.           A sentence is plainly unreasonable

if it is clearly or obviously unreasonable.                     Id.

               Patterson     argues    that      his    sentence      was    longer     than

necessary, based in part on the fact that the district court

placed   undue      weight    on   the      seriousness     of    his    armed    robbery

offense, which led to the revocation of his supervised release.

In addition, Patterson avers that the district court failed to

give appropriate consideration to the four years he spent in

state prison for that offense.                Because Patterson challenges the

district court’s reliance on an inappropriate factor and did not

argue for a sentence below the Policy Statement range, review is

for plain error.           Webb, 738 F.3d at 640.                  Under plain error

review, Patterson must show that (1) the court erred, (2) the

error    was    clear   or    obvious,       and    (3)   the    error       affected   his

substantial rights.          Id. at 640-41.            Even if Patterson meets his

burden, we retain discretion to recognize the error and will

deny relief unless the error “seriously affect[s] the fairness,

integrity or public reputation of judicial proceedings.”                           Id. at

641 (internal quotation marks omitted).

               In   this     instance,        the       district       court     directly

addressed Patterson’s argument that he had already been punished

for the robbery by noting that Patterson had not yet served a

sentence or otherwise been punished for violating the conditions

of   supervised      release.         The    court     observed       that    Patterson’s

                                             4
order of supervision specifically prohibited him from engaging

in criminal conduct and that Patterson engaged in such conduct

within    a    year    of     his    release.           The    court    also     noted     that

Patterson had been given a lenient original sentence and that

his breach of trust was very serious.

               It is clear from the district court’s statement that

Patterson’s         breach     of    trust       was    the    main     reason    that      the

district court imposed the sentence it did.                            Although the court

did    rely    on    the     seriousness        of     Patterson’s      criminal      conduct

while    on     supervised          release,         this     factor     is     essentially

“redundant with matters courts are already permitted to take

into consideration.”            United States v. Lewis, 498 F.3d 393, 400

(6th    Cir.    2007).       Further,       the      court’s    consideration         of   the

seriousness of the crime was consistent with recognizing the

magnitude of Patterson’s breach of trust.                        See Webb, 738 F.3d at

642    (approving      references          to   omitted       sentencing      factors      that

were related to references to permissible sentencing factors).

               Thus,   there        was    no    error,       much    less    plain   error.

Accordingly, we affirm Patterson’s sentence.                            We dispense with

oral    argument       because       the    facts       and    legal     contentions        are

adequately      presented       in    the       materials      before    this     court     and

argument would not aid the decisional process.

                                                                                   AFFIRMED



                                                 5